Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment received on August 10, 2022 is acknowledged and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to inventor, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miyoung Shin on August 29, 2022.
The application has been amended as follow:
            IN THE CLAIMS
Claim 1 on page 2, line 18, the recitation “the present range includes 0.6 to 0.72 for kale and ice plants” has been replaced with --the preset range includes 0.6 to 0.72 for kale plants--.
Page 4, claim 7 has been deleted.
Page 4, regarding claim 11. (Currently amended) The plant cultivation method according to claim 1, wherein a light source emitting the UVA includes a lighting-emitting diode (LED).
Claim 13 on page 6, line 7, the recitation “the present range includes 0.6 to 0.72 for kale and ice plants” has been replaced with --the preset range includes 0.6 to 0.72 for kale plants--.
Claim 21 on page 8, line 17, the recitation “the present range includes 0.6 to 0.72 for kale and ice plants” has been replaced with --the preset range includes 0.6 to 0.72 for kale plants--.

                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are free of the prior art because the prior art does not teach the preset range of 0.6 to 0.72 for kale plants.  Support may be found in paragraph [0097], [0118]-[0120], Fig. 9, Figs. 12-13, Tables 1 and 5 for kale plants.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661